                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

ROBBIE JOHNSON                                                                       PLAINTIFF

V.                                                                  NO. 4:18-CV-65-DMB-JMV

QUALITY RESTAURANT CONCEPTS,
LLC d/b/a Applebee’s Neighborhood Grill
and Bar, et al.                                                                  DEFENDANTS


                                   OPINION AND ORDER

       Before the Court is Quality Restaurant Concepts, LLC’s motion for summary judgment.

Doc. #44.

                                           I
                                Summary Judgment Standard

       “Summary judgment is appropriate where there is no genuine issue of material fact and the

parties are entitled to judgment as a matter of law.” Sec. & Exch. Comm’n v. Arcturus Corp., 928

F.3d 400, 409 (5th Cir. 2019). “A movant for summary judgment need not set forth evidence when

the nonmovant bears the burden of persuasion at trial.” Wease v. Ocwen Loan Servicing, L.L.C.,

915 F.3d 987, 997 (5th Cir. 2019). Rather, the moving party “may meet its burden to demonstrate

the absence of a genuine issue of material fact by pointing out that the record contains no support

for the non-moving party’s claim.” Id. While, “[a]ll reasonable inferences must be drawn in favor

of the nonmovant, … a party cannot defeat summary judgment with conclusory allegations,

unsubstantiated assertions, or only a scintilla of evidence.” Arcturus Corp., 928 F.3d at 409

(quotation marks omitted).

                                               II
                                      Factual Background

       On Sunday, June 11, 2017, Robbie Johnson ordered a Caesar salad at an Applebee’s
restaurant in Grenada, Mississippi. Doc. #47-3 at 27–28, 29; Doc. #44-2 at 19. Johnson, who had

eaten only some fruit earlier in the day, thought the salad “tasted good and didn’t seem … weird

in any way.” Doc. #44-2 at 20; Doc. #44-3 at 23. At 3:00 a.m. or 4:00 a.m. the next morning,

Johnson woke up sweating and with stomach pain. Doc. #44-3 at 24. When the pain worsened,

Johnson made an appointment to see a doctor on June 13, 2018. Id. A subsequent CT examination

of Johnson’s abdomen revealed a “4 cm foreign body” in the small bowel. Doc. #47-1 at PageID

#244.1 Johnson underwent abdominal surgery on June 15, 2017. Id. at PageID #238. During the

procedure, a surgeon removed a toothpick from Johnson’s small bowel. Id. at PageID #237.

           The Applebee’s location at issue did not stock or use toothpicks. Doc. #52-1 at ¶ 4. The

kitchen did, however, use “frill picks” to measure the temperature of meat. Id. These items, which

were stored on the opposite end of the kitchen from the salad preparation area, “are 10 cm. in

length, completely cylindrical, about three times the size of a regular tooth pick in circumference

and have plastic ‘frills’ at the top that are color coded ….” Id.

                                                     III
                                              Procedural History

           On January 29, 2018, Johnson filed a complaint in the Circuit Court of Grenada County,

Mississippi, against Quality Restaurant Concepts, LLC d/b/a Applebee’s Neighborhood Grill and

Bar; Jane Doe; and Kathy Seznack. Doc. #9-2 at 1. The complaint alleges Johnson was injured

after consuming a salad that contained a toothpick at Applebee’s. Id. at 2–3. On March 14, 2018,

Quality Restaurant removed the state court action to the United States District Court for the

Northern District of Mississippi on the basis of diversity jurisdiction.2 Doc. #1.




1
    For composite exhibits, the Court cites the CM/ECF PageID number.
2
 Quality Restaurant alleged that the amount in controversy exceeds $75,000, Johnson is a Mississippi citizen, Quality
Restaurant’s members are Alabama citizens, and Seznack—another Mississippi citizen—was fraudulently joined to


                                                         2
         On December 21, 2018, Quality Restaurant moved for summary judgment. Doc. #44. The

motion is fully briefed. Docs. #47, #52.

                                                       IV
                                                     Analysis

         Johnson’s complaint asserts claims for negligence and breach of the implied warranty of

merchantability. Doc. #2 at 3–4. Quality Restaurant argues these claims must fail because Johnson

“has presented no evidence that the Caesar salad at Applebee’s contained a toothpick or that she

swallowed a toothpick at Applebee’s.” Doc. #45 at 7. As support for these contentions, Quality

Restaurant points to the unrebutted3 reports of two experts—Claude Minor, Jr. and Roger Huey—

who both opined that, because objects move through digestive tracts in different ways, the onset

of symptoms is not a reliable method for determining the date of ingestion. See Doc. #44-1 at 191,

198–99. Both experts also opined that due to the uncertainty of digestion and the presence of

numerous adhesions in Johnson’s bowels, “[i]t is no more likely” for Johnson to have swallowed

the toothpick at Applebee’s than at any other point in time. Id.

         Johnson responds that there is a genuine issue of material fact as to whether she consumed

the toothpick at Applebee’s because she “had only consumed a piece of fruit on the day in question,

prior to eating the salad at Applebee’s. She did not consume any other food on 6/11/2017, nor did

she eat anything else for three (3) days subsequent to eating the salad at Applebee’s.” Doc. #48 at

5. These arguments all rest on the same assumption—that the onset of symptoms for ingestion of

a foreign object is evidence that the object was ingested recently. There is, however, no evidence



defeat diversity jurisdiction. Doc. #1 at 2–3; Doc. #4 at 2–5. The parties subsequently stipulated to Seznack’s
dismissal without prejudice. Doc. #58.
3
 In response to the motion for summary judgment, Johnson submitted the expert affidavit of Dr. Hubert Spears, which
opined “[it] is more likely than not that Mrs. Johnson ingested the subject toothpick within 24 hours before she began
having symptoms of abdominal pain and nausea.” Doc. #72 at 2. The document was stricken as an undisclosed
opinion or untimely supplement. Id. at 4.



                                                          3
to support this assumption. To the contrary, the only two experts in this case directly refute the

notion.

          Federal law4 is clear that “[a] non-movant will not avoid summary judgment by presenting

speculation, improbable inferences, or unsubstantiated assertions.” Lawrence v. Fed. Home Loan

Mortg. Corp., 808 F.3d 670, 673 (5th Cir. 2015) (quotation marks omitted). Consistent with this

rule, no federal court appears to have found a genuine issue of material fact as to consumption

based on onset of symptoms alone. Cf., e.g., Bailey v. GMRI, Inc., No. 04-406, 2005 WL 1355063,

at *1–2 (S.D. Ala. June 3, 2005) (genuine issue of fact as to consumption where plaintiff fell ill

the next day, expert testified timing was “consistent with ingestion” on the day in question, and

plaintiff ordered food which was sometimes prepared with toothpicks); Franks v. NEB, LLC, No.

12-cv-83, 2013 WL 12201391, at *2 (D. Wy. Apr. 17, 2013) (genuine issue of fact as to

consumption where plaintiff fell ill the next day and found two toothpicks in sandwich before

eating it).

          In the absence of any evidence linking the onset of symptoms to time of consumption, this

Court, to find a genuine issue of material fact in this case, would have to speculate that a toothpick

unused in the Applebee’s kitchen found its way into Johnson’s salad (a dish which did not include

toothpicks), that Johnson did not notice the item in her food, and that Johnson did not notice

chewing and swallowing the toothpick. This type of rampant speculation is insufficient to defeat

summary judgment. See Cardenas v. Maslon, 93 F. Supp. 3d 557, 569 (N.D. Miss. 2015) (“While

this Court must view the evidence in the light most favorable to the non-moving party and allow

all reasonable inferences therefrom, it should not pile inference upon inference such that it crosses


4
  In a diversity action, “[t]he determination of whether a genuine issue of fact exists and … whether summary judgment
is appropriate … is a matter of federal law.” Impossible Elec. Techniques, Inc. v. Wackenhut Protective Sys., Inc.,
669 F.2d 1026, 1036 n.10 (5th Cir. 1982). However, “[w]hat facts are material to a particular claim or issue of
substantive law in a diversity case is a matter of state law.” Id.



                                                          4
into speculation.”) (alterations omitted). Accordingly, Johnson has failed to show a genuine issue

of material fact as to whether her Applebee’s salad contained a toothpick and, therefore, her claims

fail.

                                               V
                                           Conclusion

        Quality Restaurant’s motion for summary judgment [44] is GRANTED. A final judgment

will issue separately.

        SO ORDERED, this 16th day of August, 2019.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE




                                                 5
